September 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   SABA ZI EXPLORATION, LP, Appellant

NO. 14-13-00325-CV                          V.

LANE VAUGHN, TERRY SELLAND, AND FORT PECK OIL & GAS, L.L.C.,
                          Appellees
              ________________________________

      This cause, an appeal from the judgment in favor of appellees, Lane Vaughn,
Terry Selland, and Fort Peck Oil & Gas, L.L.C., signed, March 15, 2013, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We therefore REFORM the judgment of the court below to
change the amount of the overriding royalty interest to be assigned from 1.64% to
.82%.

     We order the judgment of the court below AFFIRMED as modified in this
judgment.

      We order appellees, Lane Vaughn, Terry Selland, and Fort Peck Oil & Gas,
L.L.C., jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.